DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 6/8/2022 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the rejections contained in the Non-Final Office Action mailed on 3/8/2022.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  

Allowable Subject Matter
Claims 1-9 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
acquiring a first transformed data group generated by transforming the first
input data group by the machine learning model, the first transformed data group
including first transformed data based on the first input data; calculating a first set of distances between the first input data and each data of the first input data group other than the first input data and a second set of distances between the first transformed data and each data of the first transformed data group other than the first transformed data; selecting learning target data from the first input data group based on the
first set of distances and the second set of distances; and performing, based on the selected learning target data, machine learning of another machine learning model configured to estimate a factor which causes the machine learning model to output a classification result, as recited in claim 1 and similarly recited in claims 8 and 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898